department of the treasury internal_revenue_service washington d c sep a mes a tax_exempt_and_government_entities_division uics 02-o01 legend taxpayer a taxpayer b church group c company m insurance_company n company o individual d individual e company p company q company r company s company t court cp state s state t date date page date date date date date month sec_1 and amount amount amount amount amount amount dear this is in response to a ruling_request dated to your individual_retirement_accounts iras the facts upon which you base your requests are as follows conceming the status of contributions taxpayer a is married to taxpayer b taxpayers a and b are residents of state t taxpayer a terminated employment with company m which sponsored one or more retirement plans represented to be qualified within the meaning of sec_401 of the internal_revenue_code in which taxpayer a participated at his termination taxpayer a was entitled to receive distributions from said retirement plans in taxpayer b terminated employment with church group c which sponsored one or more in retirement plans represented to be qualified within the meaning of sec_401 of the internal_revenue_code in which taxpayer b participated at her termination taxpayer b was entitled to receive distributions from said retirement plans induced by representations made by employees of company p a licensed securities broker-dealer and company q a registered investment_advisor taxpayers a and b authorized companies p and q to manage the investment of their qualified retirement_funds page upon the advice of representatives of companies p and q taxpayers a and b each rolled over distributions received respectively from the qualified_retirement_plan s maintained by company m and church group c into separate individual retirement annuities described in code sec_408 issued by insurance_company n date of taxpayers a and b’s ira_annuities had decreased significantly taxpayer b rolled over amount on date taxpayer a rolled over amount on date and the value s as of date insurance_company n is a state s_corporation authorized to do business in state t insurance_company n sells financial products primarily to individuals most of its sales are made through independent financial advisors and other distribution channels including but not limited to investment firms and financial institutions _ taxpayers a and b along with other similarly situated taxpayers filed a on or about date lawsuit in court cp state t a court of competent jurisdiction against insurance_company n company o the distributor of insurance_company n products company p company q company r company s individual d and individual e individuals d and e owned and operated companies p q r and s the lawsuit alleged that individuals d and e and companies p through s sold and or recommended the ira_annuities purchased by taxpayers a and b the lawsuit contains a factual allegation to the effect that each plaintiff signed a document captioned group annuity application_for participation for submission to insurance_company n these applications were either signed by individual d or individual e who was listed as agent along with a reference to company p as the agent’s firm the reference to either individual d or individual e as agent and to company p as firm on the application itself was intended to indicate that individual d and individual e also was acting simultaneously as an agent of insurance_company n in procuring the sale of the annuity a sample group annuity application_for participation attached to the copy of the lawsuit submitted with taxpayers a and b’s ruling_request indicates that qualified ira_annuities may be purchased from insurance_company n companies p through s and individuals d and e breached their the lawsuit alleged that fiduciary duty to taxpayers a and b by advising them to purchase and selling them ira_annuities as vehicles to receive distributions made from qualified_retirement_plans insurance_company n was vicariously liable for said breaches of fiduciary duty by its agents company p and individuals d and e companies p through s and individuals d and e defrauded taxpayers a and b by either intentionally misrepresenting or omitting material facts from them when they sold them their ira_annuities furthermore taxpayers a and b purchased their ira_annuities finally company p and individuals d and e were acting within the scope of their duties as agents of insurance_company n when they made the fraudulent misrepresentations and omissions all of the named defendants committed constructive fraud against taxpayers a and b in selling them their ira_annuities furthermore company p and individuals d and e were acting within the scope of their duties as agents of insurance_company n when they committed constructive fraud companies p through s and individuals d and e were negligent when they sold ira_annuities to taxpayers a and b which negligence caused the decline in value of taxpayers a and b’s ira_annuities furthermore company p and individuals d and e relied upon said misrepresentations when they page were acting within the scope of their duties as agents of insurance_company n when they negligently recommended and sold the ira_annuities to taxpayers a and b and companies p through s and individuals d and e negligently misrepresented and negligently failed to disclose material facts to taxpayers a and b when they sold them their ira_annuities which negligence caused the decline in value of taxpayers a and b’s ira_annuities furthermore company p and individuals d and e were acting within the scope of their duties as agents of insurance_company n when they made their negligent misrepresentations and when they negligently failed to disclose material facts taxpayers a and b entered into a settlement agreement with insurance in month sec_1 and company n and company o pursuant to which insurance_company n agreed to pay taxpayers a and b sum s of money in exchange for their agreeing to the dismissal of the above-referenced date lawsuit under the terms of the settlement taxpayer a received amount and taxpayer b received amount in relevant part article of the settlement provides that insurance_company n shall make separate transfers of the surrender amounts for each of the plaintiff's annuities to plaintiffs respective designees within seven business days after the processing of such paperwork from documentation contained in the file it appears that the above-referenced settlement was the result of arm’s-length negotiations between various parties with adverse interests pursuant to the settlement agreement the date company o companies p through s and individuals d and e was dismissed lawsuit against insurance_company n the above referenced amount sec_3 and payments were made by check on or about date from insurance_company n to taxpayers a and b respectively said checks were deposited into a_trust account maintained by taxpayers a and b’s counsel on or about date checks in the amounts of amount and amount were issued by said counsel to taxpayers a and b respectively amount sec_5 and represent amount sec_3 and less attorney’s fees taxpayer a contributed amount into an ira set up and maintained in taxpayer b contributed amount into on or about date his name with company t also on or about date an ira set up and maintained in her name with company t contributory iras met the requirements of code sec_408 were made within days of date b it has been represented that both said date contributions the date amount sec_3 and were paid to taxpayers a and it has been represented that pursuant to article of the settlement agreement the value of the respective taxpayer’s either taxpayer a’s or taxpayer b’s ira annuity which consisted of the respective ira annuity value exclusive of amounts received as a result of the settlement referenced herein less the applicable surrender charge was transferred by insurance_company n by means of a direct trustee to trustee transfer to the respective taxpayer’s ira account maintained with company t it has also been represented that the sum of the settlement proceeds paid either to taxpayer a amount or to taxpayer b amount and of the amounts transferred by either taxpayer a or page taxpayer b to his her ira maintained with company t did not exceed either amount with respect to taxpayer a or amount with respect to taxpayer b based upon the foregoing you request the following rulings that taxpayer a’s receipt of amount from insurance_company n pursuant to the above described settlement of a lawsuit and its subsequent contribution into an ira set up and maintained in his name with company t constitutes a valid rollover transaction within the meaning of sec_408 of the internal_revenue_code and that taxpayer b’s receipt of amount from insurance_company n pursuant to the above described settlement of a lawsuit and its subsequent contribution into an ira set up and maintained in her name with company t constitutes a valid rollover transaction within the meaning of sec_408 of the internal_revenue_code with respect to the requested letter rulings sec_408 of the code provides that for purposes of this section the term individual_retirement_account means a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries but only if the written governing instrument creating the trust meets certain requirements among these requirements is the one found in paragraph of sec_408 which states that except in the case of a rollover_contribution described in subsection d in sec_402 sec_403 sec_403 or sec_457 no contribution will be accepted unless it is in cash and contributions will not be accepted for the taxable_year in excess of the amount in effect for such taxable_year under sec_219 on behalf of any individual sec_408 of the code provides the general_rule for the tax treatment of distributions from iras this section provides in pertinent part that except as otherwise provided in subsection d any amount_paid or distributed out of an individual_retirement_plan or under an individual_retirement_annuity shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code establishes an exception to the contribution rules of sec_408 and the income inclusion rule_of sec_408 for certain transactions characterized as rollover_contributions under sec_408 an amount is described in paragraph as a rollover_contribution if it meets the requirements of subparagraphs a and b subparagraph a of sec_408 of the code states in pertinent part that paragraph of sec_408 does not apply to any amount_paid or distributed out of an individual_retirement_account or individual_retirement_annuity to the individual for whose benefit the account or annuity is maintained if -- i the entire amount received including money and any other_property is paid into an individual_retirement_account or individual_retirement_annuity other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution subparagraph b of sec_408 in short provides that this paragraph does not apply to any amount described in subparagraph a i received by an individual from an ira account or annuity if at any time during the 1-year period ending on the day of such receipt such individual received page any other amount described in that subparagraph from an ira account or annuity which was not includible in his gross_income because of the application of this paragraph with respect to the requested letter rulings it has been represented that taxpayers a and b and other similarly situated taxpayers initiated a lawsuit in a court of competent jurisdiction against various defendants named in the lawsuit including insurance_company n relating to a significant loss in value of ira_annuities described in code sec_408 owned by taxpayers a and b the lawsuit alleged various causes of said loss of value relating to activities taken either by insurance_company n company o or other named parties allegedly acting as the agents of insurance_company n said lawsuit was settled pursuant to said settlement taxpayers a and b recovered after attorney’s fees were deducted amount sec_5 and respectively which they rolled into iras described in code sec_408 within days of receipt the above reference settlement proceeds were designed to replace a portion of taxpayers a and b’s ira annuity amounts lost due to alleged misconduct on the part of a number of defendants including insurance_company n no distribution occurred until the issuance of the checks in amount sec_3 and by insurance_company n accordingly based on the specific facts and representations contained herein we hold that taxpayers a and b’s receipt of amount sec_5 and from insurance_company n as the replacement of a portion of their original ira_annuities pursuant to the above-reference lawsuit settlement and the payment of these amounts to the newly-established individual_retirement_accounts at company t represent valid rollovers thus with respect to your ruling requests we conclude as follows that taxpayer a’s receipt of amount from insurance_company n pursuant to the above described settlement of a lawsuit and its subsequent contribution into an ira set up and maintained in his name with company t constitutes a valid rollover transaction within the meaning of sec_408 of the internal_revenue_code and that taxpayer b’s receipt of amount from insurance_company n pursuant to the above described settlement of a lawsuit and its subsequent contribution into an ira set up and maintained in her name with company t constitutes a valid rollover transaction within the meaning of sec_408 of the internal_revenue_code this ruling letter is based on the assumption that taxpayers a and b’s ira_annuities were described in code sec_408 as represented it also assumes that the contributory iras set up and maintained in the names of taxpayers a and b described above meet the requirements of code sec_408 as represented representations made with respect thereto additionally it assumes the correctness of all facts and a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office page if you have any questions concerning this letter_ruling please contact fax who may be reached at not a toll-free number or esquire sincerely yours rances v sloan vs employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose
